  

UNITED STATES DISTRICT COURT :
SOUTHERN DISTRICT OF NEW YORK

MELBOURNE RIDGE, JR., 1 DG // Jo

Plaintiff,

a

 

Vv.

: SECOND AMENDED
DETECTIVE MICHAEL G. DAVIS, OFFICER ORDER OF SERVICE

EMMANUEL LEON-MARTINEZ, OFFICER .

YERMIA SOLOMON, OFFICER DAVID A. 18 CV 8958 (VB)
LINDSAY, DETECTIVE DILLON A. :

OTTINO, LIETENANT WILLIAM S. GOBLE,

and CHIEF ROBERT J. MIR,

Defendants.

8 0 ee eyererey aX

 

Briccetti, J.:

 

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint dated September 23, 2018, alleging defendants violated his constitutional
rights. (Doc. #2). Thereafter, with leave of Court, plaintiff filed an Amended Complaint dated
July 15, 2019, which replaced the original complaint and added five new defendants, including
Police Officer (“P.O.”) Yermia Solomon. (Doc. #37).

On July 23, 2019, the Court issued an Amended Order of Service directing service of the
amended complaint on the newly named defendants. (Doc. #38).

The U.S. Marshals Service attempted to serve P.O. Solomon but was unsuccessful.

(Doc. #41). The unexecuted proof of service noted P.O. Solomon is “no longer employed” by
the Monticello Police Department. (Id.).
On November 22, 2019, the Court issued an Order directing defense counsel to notify the

Court of P.O. Solomon’s current or last known address so that service on P.O. Solomon may be
attempted. (Doc, #54). On December 6, 2019, defense counsel provided a current address for
P.O, Solomon. (Doc. #55).

Accordingly, to allow plaintiff to effect service on P.O, Solomon through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further
instructed to issue a summons listing P.O. Solomon and deliver to the Marshals Service all of the
paperwork necessary for the Marshals Service to effect service upon this defendant. The service
address for this defendant is appended to this Order.

It is plaintiff’s responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012).

Plaintiff also must notify the Court in writing if plaintiff's address changes, and the Court
may dismiss the action if he fails to do so.

CONCLUSION

The Court directs the Clerk of Court to complete the USM-285 forms with the address for
the listed defendant and deliver all documents necessary to effect service on this defendant to the
U.S. Marshals Service.

The Clerk shall mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

 

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated: December 9, 2019
White Plains, New York

in ORDERED:

 

Vincent L. Briccetti
United States District Judge
APPENDIX

l, Police Officer Yermia Solomon
207 Ross Street
Brooklyn, New York 11211
